The court
observed, they could not inquire, on a motion for a continuance, how plain were the points on which a cause was to be determined: that, to do so, would consume often as much time as to try the cause; that when a counsel was really prevented by indisposition to attend, the client might suffer great injury if the cause was pressed in the absence of the *485one of his counsel, who had taken on himself the labouring oar.
East’n District.
Dec. 1822.
The cause was continued and ordered to be put at the head of those which were to be set down for hearing on the following Monday.